Giegerich, J.
This application is made under section 1476 of the Greater Hew York Charter to revoke the license issued to the respondent for the Circle Theater, in the borough of Manhattan, city of Hew York. The application is made by the Hew York Sabbath Committee, which is, according to the petition, “ a domestic corporation duly organized and existing under the laws of the State of Hew York,” but nothing further is shown in regard to it or what its corporate purposes or powers are. The motion is resisted upon two grounds: (1) That the court has no jurisdiction to act, except in a proceeding instituted in the name of the city of Hew York and by the corporation counsel as its attorney; and (2) upon the ground that even if ,any one other than the city can institute the proceeding, it is not shown that such an act is within the corporate powers of the petitioner. In support of this latter claim a decision of the General Term of the Supreme Court in Ancient City Sportsman’s Club v. Miller, 7 Lans. 412, is cited, in which it was held that an act which authorized incorporations for social, gymnastic, esthetic, musical, yachting, hunting, fishing, batting or lawful sporting purposes, does not allow incorporations for the purpose of instituting actions to recover penalties for violations of the game laws. Under the principle of that decision I think that the preliminary objection should be sustained. The motion, is, therefore, denied, but without costs, and without prejudice to a renewal of the application.
Motion denied, without costs.